Citation Nr: 1144438	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO. 08-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a left hip disability. 

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of epicondylitis of the right elbow ("right elbow disability"). 

5. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of patellofemoral syndrome and tibial tuberosity tendonitis of the right knee (" right knee disability").

6. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of patellofemoral syndrome and tibial tuberosity tendonitis of the left knee ("left knee disability"). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for right and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The November 2010 medical opinion in support of the Veteran's claim for service connection for a left ankle disability is competent medical evidence. 

2. A left ankle disability is shown by the competent evidence of record to be related to the Veteran's active military service.

3. The September 2004, March 2008, and November 2010 examination reports for the Veteran's right elbow and bilateral knee disabilities are competent medical evidence.

4. The Veteran's right elbow disability manifested initially as tenderness to palpation of the lateral epicondyle and later also as noncompensable painful motion. 

5. The Veteran's right knee disability manifests as crepitus and noncompensable painful motion. 

6. The Veteran's left knee disability manifests as crepitus and noncompensable painful motion. 


CONCLUSIONS OF LAW

1. The Veteran's left ankle disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2. The criteria for a rating higher than 10 percent for a right elbow disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes ("DC") 5205-5213 (2011).

3. The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, DCs 5003, 5024, 5260, 5261 (2011). 

4. The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, DCs 5003, 5024, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased evaluation claims, the appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2004. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in December 2007; it provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the February 2010, May 2010, and February 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of fee-based examinations in September 2004, March 2008, and November 2010. 

With respect to the Veteran's claim for service connection for a left ankle disability, VA has substantially satisfied its duties to notify and assist in this case, as required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

The Veteran contends that his diagnosed left ankle disability is the result of sprains caused by parachute jumps in service. Because there is competent medical evidence linking his current disability to his period of active service, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

At his November 2010 fee-based examination, the Veteran was diagnosed with Achilles tendonitis of the left ankle. Thus, the record shows that he has a current left ankle disability. Hickson, 12 Vet. App. at 253. At his September 2004 pre-discharge examination, the Veteran was diagnosed with status post multiple ankle sprains with no current residuals. Since the September 2004 examination was conducted prior to his separation from service in February 2005, the record establishes that he was diagnosed with a left ankle disability in service. Id. 

In an addendum to the November 2010 fee-based examination, the examiner opined that the Veteran's left ankle disability was related to parachute jumps in service because traumatic, hard landings cause trauma to the lower extremities. The November 2010 opinion is probative because it was based upon a review of medical records and accompanied by a rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Although the Veteran's left ankle symptoms are subjective complaints of pain, when a claimant is diagnosed with a disability and the severity of the disability lessens (even to the extent that it no longer impairs the claimant), a grant of service connection may be nonetheless appropriate if it is otherwise found to be linked by competent evidence or applicable presumption to some incident of military service. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (Discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). The question of severity is one of rating, not of service connection. Id. 

Since the determinative issue in this case is whether a nexus exists between the Veteran's left ankle disability that was diagnosed during service and his current left ankle disability, and the record shows competent medical evidence of such a nexus, service connection is warranted. The RO will assign an appropriate disability rating. Id.

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 




Right Elbow Disability 

The Veteran contends that his right elbow disability has increased in severity such that an increased rating is warranted. Because he does not have compensable limitation of motion, ankylosis, joint fracture, nonunion of the radius and ulna, or impairment of the ulna, his claim will be denied. 

The Veteran's right elbow epicondylitis is currently evaluated under Diagnostic Code 5299-5212. Epicondylitis is not specifically listed in the rating schedule. When an unlisted condition is encountered, it may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27. 

At his September 2004 examination, the Veteran reported that he was right-handed; the applicable rating criteria in this case are those for the major extremity. Under Diagnostic Code 5212, a 10 percent rating is warranted for the major extremity when there is malunion of the radius with bad alignment. A 20 percent evaluation is warranted when there is nonunion in the upper half of the radius. 38 C.F.R. § 4.71a, DC 5212. 

The normal range of motion of an elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 85 degrees of forearm supination. 38 C.F.R. § 4.71, Plate I (2011).

At his September 2004 pre-discharge examination, the Veteran reported pain on the outer side of his elbows which was worse when lifting objects. He sometimes had pain on full extension of his right elbow. He reported flare-ups four times per week that lasted for a few seconds. He stated that he had been treated with steroid injections, cortisone injections, and nonsteroidal anti-inflammatory drugs ("NSAIDs"). He denied functional impairment and incapacitating episodes. Upon examination, there was tenderness to palpation of the lateral epicondyle. Otherwise, the examination was deemed unremarkable by the examiner. His ranges of motion were "entirely within normal limits without pain, fatigue, weakness, lack of endurance, or incoordination."  

In March 2008, the Veteran underwent a fee-based examination to assess the severity of his right elbow disability. He reported occasional pain and constant locking. He described his pain as sharp, and it was aggravated by position and heavy lifting. He reported weakness because he was not able to lift as much weight as previously. Upon examination, there was no erythema or effusion. There was no tingling sensation on palpation. His flexion was limited to 140 degrees, his extension was normal at 0 degrees, and his supination was limited to 80 degrees, and his pronation normal at 80 degrees. During repetitive motion testing, there was no additional limitation due to pain, incoordination, or lack of endurance. A MRI of the right elbow showed chronic epicondylitis. 

In November 2010, the Veteran underwent another fee-based examination. He reported weakness, stiffness, giving way, locking, tenderness, and pain. He denied swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation. He complained of extreme pain when gripping items as small as a water pitcher. He reported flare-ups three times per day; he believed they were caused by physical activity. He was not receiving medical treatment for his right elbow at the time of the examination. Upon examination, his elbow was tender. 

Clinical evaluation showed no signs of edema, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation. His flexion was normal at 145 degrees with no pain. His extension was 20 degrees with pain at the endpoint of motion. His supination was normal at 85 degrees and his pronation was normal at 80 degrees, both with pain at the endpoints of motion. There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. An x-ray of his right elbow showed no fracture or dislocation. There was "very minimal osteophtye formation arising from the anterior aspect of the olecranon process and also at the insertion point of the triceps tendon on the olecranon process." The right elbow was found to be normal, otherwise. The examiner changed the Veteran's diagnosis from epicondylitis to degenerative joint disease ("DJD"). 

In the March 2005 rating decision, the initial 10 percent evaluation was assigned under Diagnostic Code 5212 for tenderness to palpation in the lateral epicondyle. To warrant a 20 percent evaluation, there must be nonunion of the upper half of the radius. The evidence does not such nonunion in the upper half of the radius. As noted above, the Veteran's right elbow x-ray was normal except for findings of DJD. Further, nonunion was not found on examination. Therefore, a 20 percent evaluation under DC 5212 is not warranted. 38 C.F.R. § 4.71a. 

As the Veteran is not entitled to an increased evaluation under DC 5212, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the elbow. 

Under Diagnostic Code 5205, ankylosis of the elbow, a 40 percent rating is assigned for favorable ankylosis, at an angle between 90 and 70 degrees. 38 C.F.R. § 4.71a. As discussed above, the Veteran retains mobility in his elbow; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Under Diagnostic Code 5206, limitation of flexion of the forearm, a 20 percent rating is warranted for flexion limited to 90 degrees. 38 C.F.R. § 4.71a. Under Diagnostic Code 5207, limitation of extension of the forearm, a 20 percent rating is warranted for extension limited to 75 degrees. Id. Under Diagnostic Code 5208, forearm flexion limited to 100 degrees and extension to 45 degrees, a 20 percent rating is warranted. Id. Under Diagnostic Code 5213, limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation warrants a 20 percent evaluation. 38 C.F.R. § 4.71a.

Evaluations under Diagnostic Codes 5206 through 5208 and 5123 are based upon limitation of motion. Therefore the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In this case, the Veteran's right elbow disability does not cause compensable limitation of motion, even when considering his objective painful motion and subjective complaints of weakness, stiffness, giving way, and locking. At worst, his flexion was limited to 140 degrees at his March 2008 examination. His November 2010 examination noted normal flexion with no painful motion. He had no additional limitation of flexion due to pain or other factors following repetitive use. 

Even when considering his painful motion, his limitation of flexion does not more closely approximate a limitation to 90 degrees to warrant a 20 percent evaluation under Diagnostic Code 5206. 38 C.F.R. § 4.71a. At worst, his extension was 20 degrees with pain at the endpoint of motion. He had no additional limitation of extension due to pain or other factors following repetitive use. Even when considering his pain, his limitation of extension does not more closely approximate a limitation to 75 degrees, which is required for a 20 percent evaluation under Diagnostic Code 5207. Id. The Veteran does not have flexion limited to 100 degrees and extension limited to 45 degrees to warrant a disability evaluation under Diagnostic Code 5208. Id. His pronation has always been normal and an evaluation under Diagnostic Code 5213 is therefore not warranted. Id. 

Under Diagnostic Code 5209, other impairment of flail joint, a joint fracture with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of head and radius warrants a 20 percent evaluation. 38 C.F.R. § 4.71a. Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint warrants a 50 percent evaluation. Id. Under Diagnostic Code 5211, nonunion in the lower half of the ulna warrants a 20 percent evaluation. Id. Diagnostic Codes 5209 through 5211 are not relevant to the instant analysis because there has been no objective medical finding of impairment of flail joint, joint fracture with marked varus/valgus deformity, or nonunion in the upper half of the ulna.

The Veteran's 10 percent evaluation under Diagnostic Code 5212 was initially based upon tenderness to palpation of the lateral epicondyle. Subsequently, his predominant symptom from his right elbow disability became limited painful motion. In March 2008 he was noted to have lost five degrees of flexion and supination. In November 2010, he was noted to have normal flexion with no painful motion.  He had extension limited to 20 degrees, supination limited to 80 degrees, and normal pronation.  He had pain at all endpoints of motion except flexion. In the February 2010 SSOC, the RO explained that the Veteran's 10 percent rating was based upon a history of painful motion. This reasoning was repeated in February 2010, May 2010, and February 2011 SSOCs. 

In November 2010, the Veteran was diagnosed with DJD based on x-ray findings. Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a. When, as in this case, limitation of motion is noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each affected major joint. 38 C.F.R. § 4.71a. Any limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. 

However, there is no basis to assign a separate rating under Diagnostic Code 5003 because the Veteran's 10 percent evaluation under Diagnostic Code 5299-5212 is based upon painful, but noncompensable limitation of motion of his right elbow. To assign an additional 10 percent under Diagnostic Code 5003 for DJD with noncompensable limitation of motion confirmed by evidence of painful motion would constitute impermissible pyramiding. See 38 C.F.R. § 4.14 (avoidance of evaluation of the same manifestation under different diagnoses). 

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran has not met the requirements for a higher rating for his right elbow disability at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. The claim is denied.  

Knee Disabilities

The Veteran contends that his bilateral knee disability has increased in severity such that an increased rating is warranted. Because he does not have compensable limitation of motion or instability, his claim is denied. 

His residuals of patellofemoral syndrome and tibial tuberosity tendonitis of the right and left knees are currently evaluated under Diagnostic Code 5099-5024. His disability is not specifically listed in the rating schedule and has been using an analogous Diagnostic Code. 38 C.F.R. §§ 4.20, 4.27. Under Diagnostic Code 5024, tenosynovitis, the rater is instructed to evaluate the disability based upon limitation of motion of the affected parts or as degenerative arthritis. 38 C.F.R. § 4.71a. 

There are several potentially applicable Diagnostic Codes for the Veteran's knee disabilities. 

The Veteran has been diagnosed with DJD of both knees. The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2010). Under Diagnostic Code 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

In the absence of limitation of motion, a 10 percent evaluation is warranted under Diagnostic Code 5003 when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a. A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DCs 5003, 5010. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. 

As discussed above, when an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 20.101(a) (2010). 

At his September 2004 pre-discharge examination, the Veteran reported bilateral knee pain around his joint and his anterior tibial tuberosity. He had episodes of pain about three times per week that lasted for approximately one day. He did not receive treatment for his knee pain. He stated that his knee pain made it difficult to climb up and down stairs, kneel, and squat. He also reported stiffness after prolonged periods of sitting. 

Upon examination, his gait and weight bearing were normal. He did not use an assistive device to walk. His anterior tibial tubercles were prominent bilaterally and were tender to palpation. There was bilateral crepitus. His knees were stable, as indicated by negative McMurray and anterior-posterior drawer tests. His ranges of motion were "entirely within normal limits without pain, fatigue, weakness, lack of endurance, or incoordination."  

At his March 2008 fee-based examination, the Veteran reported bilateral knee pain, especially while running, squatting, and climbing stairs. He denied locking and giving way of his knees. He did not use assistive devices. Upon examination, his knees were both tender to palpation. There was no effusion or erythema in either knee. In both knees his flexion was 150 degrees and his extension was 0 degrees with pain at the endpoints of motion. After repetitive motion testing, there was no additional limitation of motion due to pain, incoordination, or lack of endurance. There was no deviation or deformity of either knee during valgus and varus stresses. Both knee joints were found stable, as indicated by negative McMurray, Lachman, and anterior-posterior drawer tests. X-rays showed a lateral meniscal tear and mild bicompartment osteoarthritis in the right knee and infrapatellar bursitis and osteoarthritis in the left knee. 

In November 2010, the Veteran underwent a fee-based examination. He reported weakness, stiffness, giving way, deformity, tenderness, and pain. He denied swelling, heat, redness, lack of endurance, locking, fatigability, drainage, effusion, subluxation, and dislocation. He reported flare-ups approximately three times per day. He believed they were caused by physical activity and alleviated by rest. He reported that prolonged standing resulted in numbness in his left leg. 

Upon examination, his gait was normal and he did not use assistive devices. In his right knee, flexion was limited to 120 degrees with pain at the endpoint of motion. His extension was normal at 0 degrees without pain. After repetitive use, there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination. His left knee had normal flexion at 140 degrees with pain at 10 degrees. His extension was normal at 0 degrees without pain. Both joints were found to be stable, as shown by normal medial and lateral stability tests, anterior and posterior cruciate ligament stability tests, and medial and lateral meniscus stability tests. X-rays showed DJD of both knees with no indication of malunion of the os calcis or astralgus. The right knee showed an old avulsion fracture. The left knee showed Achilles tendonitis. 

The Veteran's level of disability does not warrant the assignment of a non-compensable rating under either Diagnostic Code 5260 or 5261 because at worst, his right knee flexion is limited to 120 degrees and his left knee flexion has been consistently measured as normal. His extension in both knees has consistently been measured as normal. To meet the criteria for noncompensable evaluations for limitation of motion, he would need to have flexion limited to 60 degrees or extension limited to 5 degrees and he does not. 38 C.F.R. § 4.71a. However, he experiences some, although not a compensable degree of limitation of flexion and supination in his right knee, as well as pain in both knees. The 10 percent disability rating for each knee was assigned on the basis of painful motion of a major joint.

Under these circumstances, the Board must conclude that the criteria for a rating, under either Diagnostic Code 5260 or 5261, in excess of 10 percent for either knee have not been met at any point during the appellate period. Although the Veteran has evidence of painful motion of the knees, he has never shown limitation of knee flexion or extension warranting a noncompensable disability rating under Diagnostic Code 5260 or 5261. Further, the examiners did not determine that the knee disabilities resulted in additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain. DeLuca v. Brown, 8 Vet. App. 202. 

The Veteran is also not entitled to a separate evaluation for instability of either knee under Diagnostic Code 5257 because at his examinations, he denied locking and giving way of his knees and all three examiners found that his knees were stable. 

X-rays of his knees in November 2010 showed bilateral DJD. However, there is no basis to assign separate ratings under Diagnostic Code 5003 because his 10 percent evaluation under Diagnostic Code 5099-5024 is based upon painful, but noncompensable limitation of motion of his knees. To assign an additional 10 percent under Diagnostic Code 5003 for DJD with noncompensable limitation of motion confirmed by evidence of painful motion would constitute impermissible pyramiding. See 38 C.F.R. § 4.14 (avoidance of evaluation of the same manifestation under different diagnoses). 

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to higher ratings, but has found none. As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, 5258, or 5259. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran has not met the requirements for a higher rating for his right or left knee disabilities at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. The claim is denied. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right elbow and bilateral knee disabilities are contemplated by the schedular criteria such as painful, but noncompensable limitation of motion; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from his right elbow or knee disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Although the Veteran experiences some occupational impairment, "the criteria reasonably describe[s] the claimant's disability level and symptomatology" and, as such, "the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun, 22 Vet. App. at 115 . 


ORDER

Entitlement to service connection for a left ankle disability is denied. 

A disability evaluation in excess of 10 percent for a right knee disability is denied. 

A disability evaluation in excess of 10 percent for a left knee disability is denied. 


REMAND

The Veteran contends that his bilateral hip disability was caused by parachute jumps during service. Unlike his left ankle disability, which was diagnosed in service at his September 2004 pre-discharge examination, he was not diagnosed with a bilateral hip disability in service. The September 2004 examiner noted "there [was] no pathology to render a diagnosis" for either hip. He was subsequently diagnosed with bilateral hip strain six years later at his November 2010 examination. 

The Veteran's service personnel records ("SPRs") are not of record, but they may contain information relevant to his hip claims, such as the frequency of his parachute jumps. The service personnel records must be considered for those claims for which they are determined to be relevant. See 38 C.F.R. § 3.156(c). 

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


